Citation Nr: 1509075	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits awarded in a March 2014 rating decision to the prior attorney, Darla Lilley, in the amount of $7,859.01. 

(The claims for disability benefits are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The appellant had active service from May 1966 April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO awarded attorney fees from past due benefits in the amount of $7,859.01 to Attorney Darla Lilley. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While in contested claims cases the appeal is supposed to be filed within 30 days of the statement of the case (SOC), the June 11, 2014 SOC incorrectly informed the Veteran that he had 60 days to file his appeal. See 38 C.F.R. § 20.501(b) (2014). Moreover, the RO accepted and certified the appeal. As a result, the Board finds that the appeal is in active status here.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board finds a remand is required because contested claims procedures were not followed in this case.  Specifically, a copy of the June 2014 SOC was not sent to Darla Lilley. 38 C.F.R. § 19.101 (2014).  The content of the August 2014 substantive appeal was not sent to attorney Darla Lilley. 38 C.F.R. § 19.102 (2014).  Further, while she was informed that the fee was not being released in June 2014, other pertinent statements of the Veteran were not sent to Darla Lilley.  38 C.F.R. § 20.1304. On remand, contested claims procedures should be followed. 

Note that after a supplemental statement of the case (SSOC) is furnished a period of 30 days from the date of mailing of the SSOC will be allowed for response from both parties. 38 C.F.R. § 20.501(c) (2014). 

Accordingly, the case is REMANDED for the following action:

1. As detailed above, contested claims procedures should be followed in adjudicating this claim, to include sending attorney Darla Lilley a copy of the June 2014 SOC, the content of the August 2014 substantive appeal, and all pertinent statements made by the Veteran regarding this claim. 

2. Regardless of whether a second appeal form is returned by Darla Lilley, the claim should be readjudicated and returned to the Board after all contested claims procedures have been followed.

The parties have the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

